GILBERT, Circuit Judge
(dissenting). Although a portion of the charge to the jury, when taken by itself, is erroneous, it is doubtful whether the error is such as to justify a reversal of the judgment, when the instruction is considered in connection with other portions of the charge, in which the court twice properly instructed the jury upon the law applicable to the proposition involved in the objectionable paragraph. But I think that we are precluded from considering the alleged error, for the reason that no exception was taken to the charge at the time of the trial. The bill of exceptions shows that after the cqurt had instructed the jury, and as the latter were retiring from the courtroom, the attorney for the defendant stepped forward to the judge and said to him that he wished to except to the charge, but that it was impossible for him intelligently to do so until he could, take the instructions and examine them, and that he thereupon inquired of the judge whether he had any rule of court as to the manner of taking exceptions to instructions- — that is, “whether such exceptions should be taken orally''or in writing” — to which the judge responded that he had no rule on the subject, and directed him to adopt such practice as he might be advised was proper. The jury, on the day on which they went out, returned a verdict against the plaintiff in error, but no exceptions were filed or presented to the court until two days *289later, when written exceptions were filed, together with a motion for a new trial. There was nothing in the remark of the judge to the counsel to mislead the latter as to the practice of the court. The object of the inquiry was not to ascertain at what time the exceptions should be taken, but whether they should be oral or written. The answer of the judge was, in substance, that counsel might take either course, or such course as he deemed proper. The Code of Alaska (section 164, c. 17) defines an exception as follows: “An exception is an objection taken at the trial to a decision upon matter of law, whether such trial be by jury or court, and whether the decision be made during the formation of the jury or in the admission or rejection of evidence, or in the charge to the jury, or at any other time from the calling of the action for trial to the rendering of the verdict or decision.”
This statute plainly provides that the exception can only be taken at the trial, and before the verdict is returned. It is adopted from the laws of Oregon of October 11, 1862 (B. & C.Comp.Or. § 169). It has been construed by the Supreme Court of Oregon in Scott v. Cook, 1 Or. 24, O’Kelly v. Territory, 1 Or. 51, State v. Foot You, 24 Or. 62, 32 P. 1031, 33 P. 537, and other cases, in which it has been held that it is the invariable rule in Oregon that no exception to the rulings or proceedings of the trial court in either civil or criminal cases will be considered on appeal, unless there was an objection, a ruling thereon, and an exception at the trial, all properly incorporated into a bill of exceptions. The case of Ah Lep v. Gong Choy, 13 Or. 211, 9 P. 483, referred to in the opinion of the majority of the court herein, goes no farther than to sustain the rule, of which there can be no question, that one who has regularly taken exception at the trial, and duly tendered a statement thereof to the judge, is entitled to have it settled and allowed. It affirms, rather than denies, the doctrine that the exceptions, in order to be of avail in an appellate court, must be taken while the jury are at the bar. And this is undoubtedly the universal rule, applicable alike to civil and criminal cases. In Thiede v. Utah Territory, 159 U.S. 521, 16 S.Ct. 62, 40 L.Ed. 237, the court said that one object of an exception is to call the attention of the circuit judge to the precise point as to which he is supposed *290to have erred, that he might then and there consider it, and give new and different instructions to the jury, if, in his judgment, it should be proper to do so. In Phelps v. Mayer, 15 How. 161, 14 L.Ed. 643, the court said that an exception taken to instructions on the day following the rendering of the verdict was not properly before an appellate court. In Barton v. Forsyth, 20 How. 533, 15 L. Ed. 1012, the court said: “It has been repeatedly ruled by this court, as will appear by the cases reported, that no instruction to the jury, given or refused by the court below, can be brought here for revision by writ of error, unless the record shows that the exception to it was taken or reserved while the jury were at the bar.”
In United States v. Carey, 110 U.S. 51, 3 S.Ct. 424, 28 L.Ed. 67, Mr. Chief Justice Waite said: “The rule is well established and of long standing that an exception, to be of any avail, must be taken at the trial.”
In Stewart v. Wyoming Ranch Co., 128 U.S. 390, 9 S.Ct. 104, 32 L.Ed. 439, the court referring to an objection taken to an instruction given to the jury in the absence of counsel, and after the jury had retired to consider of their verdict, said: “It is a conclusive answer to this' objection that no exception was taken to this instruction at the time it was given, or before the verdict was returned. The fact that neither of the counsel was then present affords no excuse.”
In Michigan Insurance Bank v. Eldred, 143 U.S. 298, 12 S.Ct. 452, 36 L.Ed. 162, the court again affirmed the rule, by saying: “By the uniform course of decision, no exceptions to rulings at a trial can be considered by this court unless they were taken at the trial.”
This court, in Stone v. United States, 64 F. 677, 12 C. C.A. 451, declined to review an assignment of error based upon an instruction to the jury, “wherein the record fails to show affirmatively that timely exceptions were taken thereto while the jury was at the bar.”
It is no answer to the doctrine of these authorities to say that the ruling of the trial court in denying the motion for a new trial demonstrated that the misleading instruction would not have been corrected if attention had been directed to it by an exception. It might well be that a judge *291would, before verdict, correct an imperfect instruction, and yet might thereafter deny a new trial, for the reason that he was not convinced that the jury could have been misled by it. But this is all aside from the true inquiry here, which is whether an appellate court has the power to entertain an exception not taken in apt time. I submit that the trial court was powerless, even if it had attempted to do so, to extend the time. But it did not attempt to do so, nor is there any warrant for saying that counsel for plaintiff in error relied on the words of the judge in postponing the filing of his exceptions. It was proper for that court, on the motion for a new trial, to consider the exceptions, irrespective of the time when they were taken, but such is not the rule in an appellate court.